Citation Nr: 9927399	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  94-06 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for refractive error.

2.  Entitlement to service connection for a disability 
manifested by vitreous floaters or vitreous detachment of the 
left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from December 1940 to March 
1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) from an August 1993 rating decision by the RO.  The 
case was before the Board in February 1996, when it was 
remanded for further development.  The claim pertaining to 
vitreous floaters/detachment has been recharacterized to 
reflect that there is now additional pathology.  


FINDINGS OF FACT

1.  In April 1946, the RO denied service connection for 
refractive error on the basis that it was not a compensable 
disability under the law.  The veteran did not appeal 
following notification of that decision. 

2.  The additional evidence submitted since the April 1946 RO 
decision shows that the veteran still has refractive error; 
it does not address the basis for the previous denial of the 
claim, and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  There is no competent evidence that vitreous 
floaters/detachment were present in, or are related to, 
service, and the claim of service connection for such 
disability is not plausible.


CONCLUSIONS OF LAW

1.  The evidence received since the RO denied service 
connection for refractive error in April 1946 is not new and 
material; and the claim may not be reopened.  38 U.S.C.A. §§ 
1110, 1131, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 3.303 
(1998).
2.  The claim for service connection for a disability 
manifested by vitreous floaters or detachment is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Background

The veteran's service entrance examination noted his vision 
was 20/20, bilaterally.  The service medical records show no 
eye complaints or findings relative to an eye injury.  The 
service separation examination noted his vision was 6/20 in 
the right eye, correctable to 20/20, and 20/20 in the left 
eye.

In an April 1946 claim for compensation benefits, the veteran 
reported that he was treated in service for defective vision 
of the left eye and glasses was prescribed, but they did not 
help his vision.  

In April 1946, the RO denied service connection for 
refractive error, left eye normal, right eye 6/20, 
correctable to 20/20. The veteran did not appeal following 
notification of that decision.  

In June 1993 the veteran filed a claim for service connection 
for residuals of a left eye injury.

On an August 1993 VA eye examination, the veteran related 
that he had had gradual loss of vision and a lazy left eye 
since a left eye injury in service.  The diagnoses were 1.) 
Posterior vitreous detachment, each eye; 2.) Vitreous 
floaters of the left eye; 3.) Astigmatism of each eye; and 
4.) Presbyopia.

On an August 1993 VA general medical examination, the 
pertinent diagnosis was history of eye trauma to the left 
eye.  

The veteran testified at a Travel Board hearing at the RO in 
April 1994.  He related that injured his left eye when it 
struck the eyepiece of a 5-inch gun while aboard the U.S.S. 
Flusser in 1941 or 1942.  He said he was treated by a 
pharmacist's mate, and was subsequently treated in Pearl 
Harbor about a month later.

In May 1996 the veteran submitted a copy of a newspaper 
article reported to be from his hometown newspaper, written 
while he was on leave from the service during World War II.  
The article related that the veteran had sustained a shell 
fragment wound of the left thigh as well as temporary 
blindness of the left eye from a concussion.  

In May 1996 a private optometrist reported that his office 
had treated the veteran from 1977 through May 1996.  He said 
he last saw the veteran in October 1986, and the veteran's 
vision was excellent at that time with acuity of 20/20, 
unaided.  He needed correction for reading.

Records received from the Wolfe Clinic show that the veteran 
was seen in March 1988 for complaints of redness in the right 
eye for 3 days.  He was treated for episcleritis of the right 
eye in April 1989; it was reported that that his vision was 
20/20 in the right eye and 20/15 in the left eye, with 
correction.  In August 1994, the veteran reported some 
blurred vision.  The impression was mild basic lacrimal tear 
deficiency, by history.  

On a July 1996 VA eye examination, the veteran reported a 
history of seeing floaters in the left-hand side of his 
visual field for the last 2 years.  He also complained of an 
injury to the left side if his head in 1942.  The diagnoses 
were 1.) Blepharitis; 2.) Posterior vitreous detachment; 3.) 
Cataract; and 4.) Papilloma of the left lower lid.

On a VA nose and throat examination in July 1996, the veteran 
said he had worn glasses for about 2 years after a left eye 
injury during service, but then discarded them.  He was told 
that he had a lazy eye.  In an August 1996 addendum to the 
July 1996 VA eye examination, it was reported that the 
veteran's posterior vitreous detachment in both eyes could 
cause symptoms of vitreous floaters and the onset of these 
complaints was 2 years earlier.  The examiner stated that 
symptoms of vitreous floaters were not related or caused by 
the purported injury during service 

On a November 1998 VA eye examination, the diagnoses were 
1.) Age-related cataracts; 2.) Posterior vitreous detachment 
(the examiner reported that this incidental finding was 
responsible for the complaints of vitreous floaters and had 
its onset in 1994); 3.) A papilloma on the left lower lid 
(the examiner said this was a benign tumor of unknown 
etiology, not related to any particular cause); 4.) Hyperopic 
astigmatism and presbyopia (the examiner said these were 
common refractive errors with presbyopia being age-related); 
and 5.) Blepharitis, previously noted, had resolved with 
treatment.  The examiner summarized that the veteran had no 
condition related or caused by the purported injury during 
service.

II.  Analysis

A.  New and material evidence to reopen a claim for service 
connection for refractive error.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  

The claim for service connection for refractive error was 
denied by the RO in April 1946.  The appellant did not file 
an appeal, and this decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  The issue 
now is whether new and material evidence has been presented, 
since the 1946 RO decision, which would permit the reopening 
of the claim.  Evans v. Brown, 9 Vet.App. 273 (1996); Manio 
v. Derwinski, 1 Vet.App. 140 (1991).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).

The evidence received since the 1946 RO decision merely shows 
that the veteran still has refractive error, now identified 
as myopic astigmatism and presbyopia.  Refractive error is 
not a disability for VA compensation purposes and is not 
subject to service connection.  38 C.F.R. § 3.303(c).  Hence, 
the additional evidence submitted wince the 1946 RO decision 
is merely cumulative.  It does not add any relevant 
information to the record that was not of record in 1946, and 
it does not address the basis for the previous denial of the 
claim, i.e., that refractive error is not a compensable 
disability.  Accordingly, it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim, and is not new and material. 

B.  Service connection for a disability manifested by 
vitreous floaters/detachment 

The veteran claims service connection for a disability 
manifested by vitreous floaters/detachment, which he asserts 
was incurred as the result of a left eye injury during 
military service.  His claim presents the threshold question 
of whether he has met his initial burden of submitting 
evidence to show that it is well grounded, meaning plausible.  
If he has not presented evidence that the claim is well 
grounded, there is no further duty on the part of the VA to 
assist him with his claim, and the claim must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994). 

For a service connection claim to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of occurrence or aggravation of a disease or 
injury in service (medical evidence or, in some 
circumstances, lay evidence), and of a nexus between the in- 
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  For the 
veteran's claim of service connection to be plausible or well 
grounded, it must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

No vitreous floaters or detachment were shown in service or 
for many years thereafter.  VA examiners have reviewed the 
veteran's claims file and found that vitreous detachments 
were the cause of the vitreous floaters.  As there is no 
competent evidence that vitreous floaters and the underlying 
vitreous detachments were present during service or for many 
years thereafter, and no competent evidence that they are 
related to an injury or other incident during service, the 
claim is not plausible, and not well grounded.  Caluza, 
supra.

The fact that the veteran may have sustained a concussion in 
service, with temporary left eye vision loss, is not in 
dispute.  However, as a layman, the veteran is not competent 
to render an opinion regarding diagnosis or etiology of his 
vitreous detachment/floaters, and his statements on such 
matters do not serve to make his claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Absent competent medical evidence linking the current 
vitreous detachment/floaters with service, the claim for 
service connection is implausible and must be denied as not 
well grounded. 38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

The appeal to reopen a claim of service connection for 
refractive error is denied. Service connection for a 
disability manifested by vitreous floaters is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 

